Citation Nr: 0006966	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The claimant has reported service in the New York Army 
National Guard from April 1982 to June 1983.  This appeal 
arises from a February 1998 rating decision of the Department 
of Veterans Affairs (VA), Huntington, West Virginia, regional 
office (RO).  That rating decision determined that the 
claimant did not have qualifying service for basic 
eligibility for VA benefits, and accordingly denied his 
claims for service connection.  The issues certified on 
appeal, entitlement to service connection for a stomach 
disorder, a bowel disorder, a rectal disorder, and a nervous 
disorder, cannot be addressed until the threshold question of 
the claimant's basic eligibility to VA benefits is resolved. 


REMAND

The issue presented in this case is one of status -- that is, 
whether the claimant is a "veteran" as that term is defined 
by statute for VA purposes.  A "veteran" is defined as a 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991); see also 38 C.F.R. § 3.1(d) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs must submit verification of 
dates of service and character of discharge.  38 C.F.R. § 
3.203(a) (1999).  If such evidence is not submitted with the 
claim, or if the evidence submitted is insufficient, the RO 
must obtain it.  38 C.F.R. § 3.203(c).  See, e.g., Laruan v. 
West, 11 Vet. App. 80, 82 (1998) (en banc).

In the present case, the RO has been unable to confirm that 
the claimant had qualifying service to establish basic 
entitlement to VA benefits.  The RO contacted the National 
Personnel Records Center (NPRC) in November 1994.  The NPRC 
responded in December 1994 that no National Guard record was 
on file at that office, and that the RO should contact the 
state Adjutant General's office in New York.  In February 
1995, the RO sent an inquiry to the Adjutant General's office 
in Latham, New York, requesting information pertaining to the 
claimant's alleged service.  The claims folder contains no 
response from the NYAG.  

In March 1998, the claimant submitted a document purporting 
to be a "Certificate of Service (In lieu of lost or 
destroyed Discharge Certificate)" from the State of New York 
Division of Military and Naval Affairs.  This document stated 
that the claimant enlisted in Company C 106th Infantry New 
York Army National Guard on April 30, 1982, and received a 
General Discharge as Private E-2 on June 30, 1983.  The 
document contained no information as to any periods of Active 
Duty for Training or Inactive Duty Training.

As the Board is unable to properly adjudicate this appeal 
without confirmation of the claimant's service, the RO should 
again contact the NYAG and request a reply to the inquiry as 
to whether and when the claimant served in the New York 
National Guard, and the nature of any such service.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again attempt to 
contact the New York Adjutant General and 
request verification of the dates of the 
claimant's National Guard service and the 
character of his discharge therefrom.  
The Adjutant General should be requested 
to provide a letter in response to the 
inquiry regardless of whether any service 
can be established.  The Adjutant 
General's office should also be requested 
to provide copies of all personnel and/or 
medical records pertaining to the 
claimant's period(s) of National Guard 
service.

2.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the appellant 
in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The appellant need take no 
action until he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




